Citation Nr: 1732433	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-41 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for a right ankle disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to service connection for a left ankle disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to service connection for a right knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

6.  Entitlement to service connection for a left knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

7.  Entitlement to service connection for a neck disorder.

8.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 2000 to August 2007.  In an October 2008 administrative decision, it was determined that basic eligibility exists on the period of service from September 11, 2000 to May 15, 2005.  The discharge for the period of service from May 16, 2005 to August 24, 2007 was determined to be under dishonorable conditions.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in Winston-Salem, North Carolina, and a January 2010 rating decision of the RO in Baltimore, Maryland.

The matter was previously before the Board in May 2016, where, in pertinent part, the issues on appeal were remanded to schedule the Veteran for a new VA audiometric examination and to reschedule the Veteran for previously missed VA orthopedic examinations.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reflects that the Veteran received the requested examinations in September 2016, and that the VA examinations (with the exception of the neck and back examinations as discussed below) were adequate for VA rating purposes.  As such, the Board finds the issues on appeal ripe for adjudication.

The Veteran testified from Washington, DC, at a February 2016 Central Office hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  As discussed below, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War; therefore, because the evidence of record reflects no currently diagnosed right shoulder, bilateral ankle, and bilateral knee disorders, the Board finds that the evidence of record at least reasonably raises the theory of presumptive service connection as due to a qualifying chronic disability to include undiagnosed illness under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016) with respect to these issues.  The Board has recharacterized the issues on the title page to reflect consideration of this presumptive service connection theory.

The issues of service connection for a neck disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to and during the relevant period on appeal, the Veteran did not have a bilateral hearing loss disability for VA compensation purposes.

2.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

3.  The Veteran has current qualifying chronic disabilities characterized by symptoms of right shoulder pain, bilateral ankle pain, and bilateral knee joint pain that have manifested to a compensable degree during a six month period since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.385 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed right shoulder joint pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed right ankle joint pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed left ankle joint pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed right knee joint pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed left knee joint pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims' (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for bilateral ankle, bilateral knee, and right shoulder joint pain as due to a qualifying chronic disability, and remands the issues of service connection for a neck disorder and a low back disorder, no further discussion of VA's duties to notify and to assist is necessary as to those issues.

In April 2008, October 2008, and June 2009, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notices were issued to the Veteran prior to the November 2008 and January 2010 rating decisions from which this appeal arises.  Further, the issues were readjudicated in August 2010 and June 2014 statements of the case (SOC), and a subsequently issued January 2017 supplemental statement of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA audiometric examinations in June 2009 and September 2016.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that, as to the issues being decided in the instant decision, the VA examiners reviewed the record, conducted necessary testing, and answered all relevant questions.

All relevant documentation, including VA treatment (medical) records, has been secured or attempted to be secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  A DD Form 214 reflects that the Veteran earned the Combat Action Ribbon (CAR) which was related to service in Iraq.  The Board notes that the Veteran's deployment was prior to the May 16, 2005 to August 24, 2007 service period that was determined to be under dishonorable conditions

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection for Hearing Loss

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran, who earned the CAR for service related to deployment to Iraq, has advanced having hearing loss that is related to exposure to loud artillery noises during service.  Further, the Veteran has contended nearly being disqualified from reenlistment due to hearing problems during service.  Having reviewed all the relevant evidence of record, lay and medical, the Board finds that prior to and during the relevant period on appeal, the Veteran did not have a bilateral hearing loss disability for VA compensation purposes according to the standards at 38 C.F.R. § 3.385. 

The Board notes that under the VA medical center (VAMC) active problems list it was noted that the Veteran had complained of "problems with hearing"; however, no specific hearing loss diagnosis is noted in the active problems list.  A June 2009 VA audiology progress note conveys that the Veteran had normal hearing bilaterally.  In February 2010, the Veteran received a VAMC examination to determine whether the Veteran had any disabilities related to Gulf War deployment.  Per the examination report, while the Veteran was most likely exposed to hazardous noise, there was no evidence of hearing problems upon examination.  Further, a July 2015 VA treatment record reflects that, upon examination, the Veteran had "grossly normal" hearing.

The Veteran received a VA audiometric examination in June 2009.  Per the examination report, speech recognition scores were 100 percent bilaterally, the auditory threshold was not 40 dB or greater at any of the relevant frequencies, and the auditory threshold was not 26 dB or greater for at least three of the relevant frequencies.  At the conclusion of the examination, the VA examiner diagnosed normal hearing bilaterally. 

In a subsequent September 2009 VA addendum opinion, the VA examiner reviewed nine of the Veteran's in-service audiograms spanning August 2000 through August 2005.  The Board notes that the recorded values found within these in-service audiograms did not show an auditory threshold of 40 dB or greater at any of the relevant frequencies and/or an auditory threshold of 26 dB or greater for at least three of the relevant frequencies.  Further, the VA examiner opined that in-service periodic hearing tests showed no hearing loss or significant changes in hearing thresholds confirmed by follow-up testing, and none of the hearing tests showed a pattern of hearing loss or changes in hearing thresholds consistent with noise exposure.

The Veteran received a new VA audiometric examination in September 2016.  Per the examination report, speech recognition scores were 96 percent bilaterally, the auditory threshold was not 40 dB or greater at any of the relevant frequencies, and the auditory threshold was not 26 dB or greater for at least three of the relevant frequencies.  At the conclusion of the examination, the VA examiner diagnosed normal hearing bilaterally.  Further, the VA examiner opined that, while the results did show a mild hearing loss at 4000 Hz in 2007 in the right ear, and a mild hearing loss at 6000 Hz in 2007 in the left ear, subsequent VA treatment records convey that the losses demonstrated in 2007 resolved, there was no permanent positive threshold shift in hearing, and hearing was within normal limits.

The Board has given serious consideration to the Veteran's contention of having bilateral hearing loss at a level contemplated for VA compensation purposes.  While the Veteran is competent to offer lay statements regarding hearing problems at any time, here, as a lay person, under the facts of this case that requires technical audiometric testing and/or speech recognition testing using the Maryland CNC to establish hearing loss for VA compensation purposes, the Veteran does not have the requisite medical training or credentials to be able to establish current bilateral hearing loss disability for VA compensation purposes.  See Kahana v. Shinseki, 
24 Vet. App. 428, 438 (2011) (whether lay evidence is competent regarding a particular disability is determined on a case by case basis; holding that ACL injury is too "medically complex" for lay diagnosis).

In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  

As discussed above, the VA examiner at the September 2016 VA audiometric examination did note that in 2007 the Veteran showed mild hearing loss at 4000 Hz in the right ear and 6000 Hz in the left ear; however, the evidence of record reflects that these audiometric readings were an outlier, as subsequent examinations show that any hearing problems subsequently resolved, the Veteran was never diagnosed with hearing loss in either ear, and the Veteran's hearing remains clinically normal.

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have hearing loss for VA compensation purposes in either ear.  VA treatment records reflect that the Veteran has never been diagnosed with hearing loss in either ear.  Rather, it has only been noted that the Veteran had "hearing problems."  Mild hearing loss symptoms demonstrated in 2007 subsequently resolved, with no indication that the Veteran ever had hearing loss as contemplated for VA compensation purposes.  Further, VA audiometric testing in June 2009 and September 2016 showed normal hearing bilaterally.  Because the preponderance of the evidence is against a finding that the Veteran has hearing loss for VA compensation purposes in either ear, service connection must be denied, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


Service Connection for Disorders of the Ankles, Knees, and Right Shoulder

The Veteran has advanced having ankle, knee, and right shoulder disorders related to various non-combat related injuries during service.  Service treatment records reflect treatment for bilateral knee pain, right ankle ligament strain, and right shoulder problems at different periods from 2000 to 2004.  

In the April 2008 claim, the Veteran conveyed having pain in the ankles, knees, and right shoulder since service separation.  Further, at the February 2016 Central Office hearing, the Veteran testified to having continuing orthopedic symptoms since service.  The VAMC active problem list throughout the relevant period on appeal reflects that the Veteran was not diagnosed with and/or treated for any knee, ankle, and/or right shoulder disabilities; however, per a February 2012 VA mental health consultation report, the Veteran complained of generalized joint and muscle pain.

The Veteran received a VA shoulder examination in September 2016.  Per the examination report, the Veteran was not diagnosed with a right shoulder disability; however, the Veteran did advance regularly experiencing a sharp pain in the right shoulder.  When the pain is active the Veteran is unable to lift weights.  Further, the pain has required the Veteran to take time off work.

A VA knee examination was conducted in September 2016.  Again, the Veteran was not diagnosed with a specific disability in either knee.  As with the shoulder, the Veteran advanced having pain in each knee on a regular basis.  At the time of the examination, there had been pain in the left knee for the past week.  The Veteran reported treating the knee pain with over-the-counter medications.

The Veteran also received a VA ankle examination in September 2016.  Per the examination report, the Veteran had no diagnosis of a disability of either ankle.  When discussing ankle symptoms, the Veteran advanced that most recently there was a sharp pain in the left ankle that lasted approximately three days.

As noted above, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  As pertinent here, a "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(A).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, joint pain.  38 C.F.R. § 3.317(b).  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.

In Joyner v. McDonald, the Federal Circuit overruled the Court in its holding that pain alone was not a disability even as an undiagnosed illness.  766 F.3d 1393, 1395 (Fed. Cir. 2014).  The Federal Circuit specifically noted that the plain language of 38 U.S.C.A. § 1117 makes clear that pain, such as joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability.  Id.  As detailed above, the Veteran has reported right shoulder, bilateral ankle, and bilateral knee pain.  The Veteran is competent to report any symptoms that come to him through the senses including painful limitation of motion.

The evidence reflects symptoms of right shoulder, bilateral ankle, and bilateral knee joint pain consistent with compensable disability ratings of 10 percent.  38 C.F.R. 
§ 4.71a (2016).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 
38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the Veteran's symptoms of right shoulder, bilateral ankle, and bilateral knee pain and resulting functional impairment do not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

The Board finds that the criteria for 10 percent disability ratings by analogy to Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59, for painful motion that is manifested to a noncompensable degree, is supported by the evidence in this case.  In statements made throughout the course of this appeal, the Veteran has reported having orthopedic pain, to include ankle, knee, and right shoulder pain since service.  The right shoulder pain is severe enough to prevent lifting weights and causing the Veteran to miss work.  Based on the above, and resolving reasonable doubt in the Veteran's favor, presumptive service connection for undiagnosed right shoulder, bilateral ankle, and bilateral knee joint pain, as due to a qualifying chronic disability, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for undiagnosed right shoulder joint pain as due to a qualifying chronic disability is granted.

Service connection for undiagnosed right ankle joint pain as due to a qualifying chronic disability is granted.

Service connection for undiagnosed left ankle joint pain as due to a qualifying chronic disability is granted.

Service connection for undiagnosed right knee joint pain as due to a qualifying chronic disability is granted.

Service connection for undiagnosed left knee joint pain as due to a qualifying chronic disability is granted.


REMAND

Service Connection for Neck and Back Disorders

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

Service treatment records reflect that in February 2001 the Veteran sought treatment for low back pain.  Further, the service treatment records also convey that the Veteran sought treatment for neck pain in 2001.  As such, per the Board's May 2016 directives, on remand a VA examiner was to determine whether the Veteran had currently diagnosed neck and back disorders, and if so, whether the diagnosed disorders were related to the aforementioned in-service treatments.

In the September 2016 shoulder, knee, and ankle examinations, the VA examiner 
1) identified the disabilities for which the Veteran was diagnosed during service; 
2) explained that the diagnosed disabilities had subsequently resolved; and then 
3) opined that there was no current pathology.  These examinations were sufficient to allow the Board to find that the Veteran has no currently diagnosed knee, ankle, and/or right shoulder disorders.  

Unfortunately, the September 2016 VA neck and back examinations, which were conducted by a different VA examiner, are much less clear.  First, per the examination reports, the VA examiner diagnosed the Veteran with disabilities that had a diagnosis date during service, specifically, lumbosacral strain in 2003 and cervical strain in 2002.  The VA examiner did not specifically state that the diagnosed disabilities had resolved as had been done in the VA shoulder, knee, and ankle examinations.  Further, upon examination, range of motion was abnormal in both the neck and back.

At the conclusion of the examinations, the VA examiner rendered negative nexus opinions.  Despite not stating that the in-service diagnoses of lumbosacral strain in 2003 and cervical strain in 2002 had resolved, the VA examiner explained that the negative nexus opinions were based upon a finding that there was no evidence that the Veteran had been evaluated or treated for a low back and/or neck disorder during service.  This opinion is contradictory as service treatment records reflect that the Veteran did seek treatment for neck and back pain during service, and the diagnosis dates for the lumbosacral and cervical strain provided by the VA examiner were during the Veteran's service.

Due to the contradictory nature of the VA examiner's neck and back reports and opinions, remand is necessary to clarify whether the Veteran has a currently diagnosed neck and/or back disorder, and if so, whether said disorders are related to the in-service neck and back treatment.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from August 2016.

Accordingly, the issues of service connection for a neck disorder and a low back disorder are REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's neck and back, not already of record, for the period from August 2016.

2.  Return the September 2016 VA neck and back examinations to the VA examiner who conducted the examinations for addendum opinions.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiners determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

Neck Disorder

A)  Does the Veteran have a currently diagnosed neck disorder, to include the cervical strain diagnosed in 2002?  If the Veteran does not have a currently diagnosed neck disorder, the VA examiner should address whether the cervical strain diagnosed in 2002 subsequently resolved, and if so, when.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed neck disorder had its onset during a period of active service?  In rendering this decision, the VA examiner should address whether any currently diagnosed neck disorder is related to either the 2002 diagnosis of cervical strain and/or the in-service treatment for neck pain in 2001.

Low Back Disorder

A)  Does the Veteran have a currently diagnosed low back disorder, to include the lumbosacral strain diagnosed in 2003?  If the Veteran does not have a currently diagnosed low back disorder, the VA examiner should address whether the lumbosacral strain diagnosed in 2003 subsequently resolved, and if so, when.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed low back disorder had its onset during a period of active service?  In rendering this decision, the VA examiner should address whether any currently diagnosed low back disorder is related to either the 2003 diagnosis of cervical strain and/or the in-service treatment for back pain in February 2001.

3.  Then, readjudicate the issues of service connection for a neck disorder and a low back disorder.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


